DISMISSED and Opinion Filed January 25, 2013

 

(Enitrt uf Appeals;
Zﬁiftlt Eliah‘irt at 632an at Ballets

 

No. 05-11-01077-CV

 

Ex Parte GEORGE WYATT JR
WWW—WWW

On Appeal from the Criminal District Court No. 1
Dallas County, Texas
Trial Court Cause No. X] l—245-H

WW
OPINION

Before Chief Justice Wright, and Justices Lang~Miers and Lewis
Opinion by Justice Lang-Miers

Appellant’s brief in this case is overdue. By letter dated April 23, 2012, we notified
appellant the time for filing his brief had expired and directed appellant to file his brief and an
extension motion within ten days. By order dated August 13, 2012, we denied appellant’s
motion for appointment of counsel. By letter dated October 15, 2012, we again notified
appellant the time for filing his brief had expired. We directed appellant to file his brief and an
extension motion within ten days. We cautioned appellant that failure to do so would result in
the dismissal of this appeal. To date, appellant has not filed his brief. an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (A)(1); 42.3(b),(c).

   
 
 
 

‘ [,2 
ELIZAB T

I 11077F.P05

[\3

 

Qluurl of Appeals
Eﬂiftli Biatritt of (Items; at 335111215

JUDGMENT
EX PARTE GEORGE WYATT JR On Appeal from the Criminal District Court
No. 1, Dallas County, Texas
No. 05—11~01077—CV Trial Court Cause No. X—l 1-245-H.

Opinion delivered by Justice Lang—Miers.
Chief Justice Wright and Justice Lewis
participating.
In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
It is ORDERED that appellee The State of Texas recover its costs of this appeal from
appellant George Wyatt Jr.

Judgment entered this 25‘h day of January, 2013.

ELIZA

  
 

ETH LANG—Mi}:

 
RS‘ /’